     Case 2:18-cv-02045-MCE-AC Document 11 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH WILLIAMS,                                 No. 2:18-cv-2045 MCE AC P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    K. FOX, et al.,
15                       Defendants.
16

17          This prisoner civil rights action, filed pursuant to 42 U.S.C. § 1983, is referred to the

18   undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed April

19   28, 2020, this court dismissed plaintiff’s complaint with leave to file an amended complaint

20   within forty-five days. ECF No. 8. The court informed plaintiff that failure to timely file an

21   amended complaint would result in a recommendation that this action be dismissed without

22   prejudice. Id. at 11.

23          More than forty-five days have passed since the filing of this court’s order. Plaintiff has

24   not filed an amended complaint or otherwise communicated with the court, indicating that he

25   appears to have abandoned this case.

26          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

27   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).

28   ////
                                                        1
     Case 2:18-cv-02045-MCE-AC Document 11 Filed 06/23/20 Page 2 of 2

 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 3   days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such a document should be captioned “Objections to Magistrate
 5   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within
 6   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 7   F.2d 1153 (9th Cir. 1991).
 8   DATED: June 22, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
